            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                      BILLINGS DIVISION
TRACY CAEKAERT, and CAMILLIA ) Cause No. CV 20-52-BLG-SPW
                                   )
MAPLEY,                            )
                                   )
          Plaintiffs,              )        ORDER
                                   )
                                   )
      vs.                          )
                                   )
WATCHTOWER BIBLE AND               )
                                   )
TRACT SOCIETY OF NEW YORK, )
INC., WATCH TOWER BIBLE AND )
TRACT SOCIETY OF                   )
                                   )
PENNSYLVANIA, and BRUCE            )
MAPLEY SR.,                        )
                                   )
                                   )
          Defendants.              )
                                   )
                                   )
                                   )
                                   )
                                   )
WATCHTOWER BIBLE AND               )
TRACT SOCIETY OF NEW YORK, )       )
INC.                               )
                                   )
           Cross-Claimant,         )
                                   )
                                   )
vs.                                )
                                   )
                                   )
BRUCE MAPLEY SR.,                  )
                                   )
            Cross-Claim Defendant. )
                                   )

                              -1-
      Upon Defendants Watch Tower Bible and Tract Society of Pennsylvania and

Watchtower Bible and Tract Society of New York, Inc.’s Unopposed Motion For

Pro Hac Vice Counsel To Appear Remotely At Oral Argument set for June 23, 2021,

at 9:30 a.m. (Doc. 76), and for good cause appearing,

      IT IS HEREBY ORDERED that Defendants Watch Tower Bible and Tract

Society of Pennsylvania and Watchtower Bible and Tract Society of New York,

Inc.’s Motion is GRANTED.

      Pro hac vice counsel may appear telephonically by following these steps:

      1.   Dial 1-877-336-1828
      2.   Enter Access Code: 5803070 #
      3.   Press #
      4.   Speak your name at the tone

      The Clerk is directed to notify counsel of the entry of this Order.

      DATED this 21st day of June, 2021.




                                               SUSAN P. WATTERS
                                               United States District Judge




                                         -2-
